Exhibit 10.18.4

 

 

 

HAWKER

BEECHCRAFT

EXCESS SAVINGS

AND DEFERRED

COMPENSATION

PLAN

Amended and Restated December 18, 2009

 

 

 



--------------------------------------------------------------------------------

HAWKER BEECHCRAFT EXCESS SAVINGS AND

DEFERRED COMPENSATION PLAN

Table of Contents

 

ARTICLE I – PURPOSE

   1

Section 1.01.

   Purpose    1

ARTICLE II – DEFINITIONS

   1

Section 2.01.

   Beneficiary or Beneficiaries    1

Section 2.02.

   Board of Directors    1

Section 2.03.

   Closing Date    1

Section 2.04.

   Code    2

Section 2.05.

   Committee    2

Section 2.06.

   Company    2

Section 2.07.

   Deferred Compensation Account    2

Section 2.08.

   Employee    2

Section 2.09.

   Employer    2

Section 2.10.

   Participant    3

Section 2.11.

   Plan    3

Section 2.12.

   Plan Year    3

Section 2.13.

   Separation from Service    3

Section 2.14.

   Sole Discretion    3

Section 2.15.

   Specified Employee    3

ARTICLE III – PARTICIPATION

   4

Section 3.01.

   Eligibility    4

Section 3.02.

   Salary Reduction Agreements    4

ARTICLE IV – DEFERRED COMPENSATION ACCOUNT

   5

Section 4.01.

   Deferred Compensation Account    5

Section 4.02.

   Increases and Decreases in Account    5

Section 4.03.

   Statement of Account    6

ARTICLE V – BENEFITS

   6

Section 5.01.

   General    6

Section 5.02.

   Beneficiary Designations    7

Section 5.03.

   Payment    7

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI – SOURCE OF BENEFITS

   8

Section 6.01.

   Source of Benefits    8

Section 6.02.

   Multiple Employers    8

ARTICLE VII – ADMINISTRATION

   9

Section 7.01.

   Committee    9

Section 7.02.

   Reliance on Certificates, etc.    9

ARTICLE VIII – AMENDMENT AND TERMINATION

   9

Section 8.01.

   Amendment    9

Section 8.02.

   Termination    10

ARTICLE IX – RESTRICTIONS ON ALIENATION

   10

Section 9.01.

   Restrictions on Alienation    10

ARTICLE X – CLAIMS PROCEDURES

   11

Section 10.01.

   Claims Procedures    11

Section 10.02.

   Litigation of Claim    12

ARTICLE XI – MISCELLANEOUS

   12

Section 11.01.

   No Guarantee of Interests    12

Section 11.02.

   Payments Net of Withholding and Other Amounts    12

Section 11.03.

   Binding on Successors    12

Section 11.04.

   Adoption by Other Employers    12

Section 11.05.

   Minors and Incompetents    13

Section 11.06.

   Erroneous Payments    13

Section 11.07.

   Headings    13

Section 11.08.

   Notices    13

Section 11.09.

   Severability    13

Section 11.10.

   No Contract of Employment    13

Section 11.11.

   Certain Limitations    13

Section 11.12.

   Governing Law    13

Section 11.13.

   Nonexclusivity of the Plan    14

Section 11.14.

   Changes in Time or Form of Distribution    14

Section 11.15.

   No Acceleration    14

Section 11.16.

   Transition Relief for Change in Payment Elections During 2007    14

 

-ii-



--------------------------------------------------------------------------------

HAWKER BEECHCRAFT EXCESS SAVINGS AND

DEFERRED COMPENSATION PLAN

W I T N E S S E T H: That;

WHEREAS, the Company sponsors and maintains the Hawker Beechcraft Excess Savings
and Deferred Compensation Plan (the “Plan”), through which it provides specified
unfunded and deferred compensation benefits; and

WHEREAS, it has become desirable to amend and restate the Plan in its entirety
on the terms and conditions set forth herein; and

WHEREAS, the Board of Directors of the Company has reviewed the terms and
provisions of this amended and restated plan document and found them
satisfactory.

NOW, THEREFORE, the Company hereby adopts this amended and restated Plan
document on the terms and conditions set forth herein, which Plan shall continue
to be known as the “Hawker Beechcraft Excess Savings and Deferred Compensation
Plan.”

ARTICLE I – PURPOSE

Section 1.01. Purpose. The purpose of the Plan is to provide specified unfunded
deferred compensation benefits for individuals who are eligible to participate
in the Plan. It is the intention of the Company that this program shall be
administered as an unfunded plan of deferred compensation for income tax
purposes and, in the case of Participants who are common-law employees of the
Employer, as an unfunded employee benefit plan established and maintained
primarily for a select group of management or highly compensated employees
within the meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

ARTICLE II – DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings,
unless the context clearly indicates otherwise.

Section 2.01. Beneficiary or Beneficiaries means the person, persons, entity, or
entities entitled to receive any benefits under this Plan pursuant to the
designation of the Participant (or in default of such designation) as provided
in Section 5.02 hereof.

Section 2.02. Board of Directors means the Board of Directors of the Company.

Section 2.03. Closing Date means the closing date of the sale of Raytheon
Aircraft Acquisition Company to Hawker Beechcraft, Inc.

 

-1-



--------------------------------------------------------------------------------

Section 2.04. Code means the Internal Revenue Code of 1986, as amended.

Section 2.05. Committee means the Board of Directors or a committee appointed
by, and serving at the pleasure of, the Board of Directors for purposes of
administering the Plan, which committee shall operate under rules and procedures
established by the Board of Directors from time to time for such purpose.

Section 2.06. Company means Hawker Beechcraft Corporation, or its successor.

Section 2.07. Deferred Compensation Account means the ledger entry established
for each Participant under the Plan, which entry shall represent the Employer’s
unsecured and unfunded promise to pay the amount of benefits set forth by such
entry. The Committee may establish one or more sub-accounts for each
Participant, including, but not limited to, the following:

 

  A. A “Salary Reduction Account” created to hold Employee salary reduction
contributions.

 

  B. An “Employer Match Account” created to hold Employer matching
contributions.

 

  C. An “Employer Contribution Account” created to hold discretionary Employer
contributions made on behalf of a Participant (if any), which contributions may
include, but are not limited to, amounts that would have been contributed as
RISP contributions under the Hawker Beechcraft Savings and Investment Plan but
for the limitations of Code Section 401(a)(17).

Separate accounting among a Participant’s sub-accounts shall be utilized.

Section 2.08. Employee means a consultant, independent contractor, or director
of the Employer and any individual who is employed and compensated (by a payroll
check issued directly from the Employer or Employer agent to the Employee or
direct payroll deposit made to the Employee’s account by the Employer or
Employer agent) by the Employer. In no event will the term “Employee” include
any individual classified or treated or otherwise characterized by the Employer
as a leased employee or temporary agency employee or otherwise not treated by
the Employer as an “Employee” for purposes of this Plan. The foregoing
determination will apply for all purposes of this Plan and regardless of whether
an individual is later classified by any governmental agency, court, tribunal,
governing body, or any other person as a common-law employee of the Employer.

Section 2.09. Employer means the Company (or its successor), Hawker Beechcraft,
Inc. (or its successor), and any other entity that adopts this Plan with the
consent and approval of the Committee.

 

-2-



--------------------------------------------------------------------------------

Section 2.10. Participant means an Employee who has been designated by the
Committee as eligible to participate in this Plan pursuant to Section 3.01.
Where the context requires, the term “Participant” also shall include a former
Participant.

Section 2.11. Plan means this Hawker Beechcraft Excess Savings and Deferred
Compensation Plan, as amended.

Section 2.12. Plan Year means the 12-month period commencing January 1 each
year.

Section 2.13. Separation from Service means the termination of employment
(including, but not limited to, termination of service as a consultant,
independent contractor, or director) with the Employer and each Affiliated
Company. The term includes, but is not limited to, a termination which arises
from a Participant’s death, disability, retirement, discharge (with or without
cause), or voluntary termination. In the case of an employee, the term will not
include any temporary absences due to vacation, sickness, or other leaves of
absence granted by the Employer. A Separation from Service will not be deemed to
occur, however, upon a transfer of service involving any combination of any
entity comprising the Employer or any Affiliated Company.

For purposes of this Section, the term “Affiliated Company” means an entity
affiliated with the Employer within the meaning of Code Sections 414(b) and
(c) (applied by substituting the phrase “more than 50%” for the phrase “at least
80%” in each place it appears in Code Section 1563(a)(1), (2), and (3) and in
each place it appears in Treasury Regulation Section 1.414(c)-2).

Section 2.14. Sole Discretion means the right and power to decide a matter,
which right may be exercised arbitrarily at any time and from time to time.

Section 2.15. Specified Employee means, at any time any stock of a corporation
is publicly traded on an established securities market or otherwise, each
individual who is either (i) an officer of the corporation having annual
compensation greater than $130,000 (as adjusted for cost-of-living increases in
accordance with Code Section 416(i)(1)(A) and Code Section 415(d)), (ii) a 5%
owner of the corporation, or (iii) a 1% owner of the corporation having annual
compensation from the corporation of more than $150,000. For purposes of
determining an individual’s percentage ownership in the corporation, the
constructive-ownership rules described in Code Section 416(i)(1)(B) will apply.

The determination of whether an individual is a Specified Employee will be made
by the Plan Administrator in accordance with regulations issued under Code
Section 409A and other available guidance.

 

-3-



--------------------------------------------------------------------------------

ARTICLE III – PARTICIPATION

Section 3.01. Eligibility. The Committee shall have the unrestricted right and
power, which may be exercised in its Sole Discretion at any time and from time
to time, to designate Employees who are eligible to participate in this Plan.
The Committee also shall have the right, in its Sole Discretion, to terminate an
individual’s future participation in this Plan. If an individual’s participation
in this Plan is terminated, the Participant (or Beneficiary, in the event of
death) shall be entitled to receive the Participant’s Deferred Compensation
Account balance at the time and in the manner determined under Article V.

Section 3.02. Salary Reduction Agreements. For each Plan Year (or portion of the
Plan Year after entry into the Plan), each Participant designated by the
Committee as eligible to participate in the salary reduction feature of the Plan
may elect to execute a salary reduction agreement in the form, time, and manner
established by the Committee; provided, however, that the Committee shall not
prescribe a time later than 30 days after the date a Participant is first
designated as eligible to participate.

An election by a Participant to reduce the Participant’s compensation shall only
apply to compensation attributable to services to be performed by the
Participant after the date of such election; provided, however, that in the case
of an election to defer any performance-based compensation payable with respect
to services performed over a period of at least 12 months, such election must be
made no later than 6 months before the end of such period.

The terms of any such salary reduction agreement shall provide that the
Participant agrees to accept a reduction in compensation from the Employer.
Except as otherwise provided herein, the agreement shall be irrevocable by the
Participant during the Plan Year and each subsequent Plan Year, unless the
Participant enters into a new agreement prior to the beginning of the Plan Year
for which the change is to be effective. All elections, including modifications
and revocation, shall be made upon such terms and conditions and at such time
and in such manner as the Committee may from time to time determine in its Sole
Discretion. The agreement shall automatically terminate upon the termination of
this Plan, upon a Participant’s Separation from Service, on a date determined by
the Committee, or at such time as the Committee determines the Participant is no
longer eligible to participate in the Plan.

Notwithstanding anything to the contrary, Employees who were participants in the
Raytheon Deferred Compensation Plan and/or Raytheon Excess Savings Plan as of
the Closing Date, shall be deemed to have made the same salary reduction
election under this Plan as such Participant had in effect under Raytheon
Deferred Compensation Plan and/or Raytheon Excess Savings Plan on the day before
the Closing Date.

 

-4-



--------------------------------------------------------------------------------

ARTICLE IV – DEFERRED COMPENSATION ACCOUNT

Section 4.01. Deferred Compensation Account. Contributions shall be credited to
a Participant’s Deferred Compensation Account in accordance with the following
provisions:

 

  A. Employee Contributions. The amount of compensation that a Participant
elects to defer under the Plan pursuant to a salary reduction agreement entered
into in accordance with Section 3.02 hereof shall be credited to the
Participant’s Salary Reduction Account.

 

  B. Employer Matching Contributions. For each Participant who enters into a
salary reduction agreement, the Employer may contribute a matching contribution
to the Participant’s Employer Match Account in such amount and at such time as
the Employer may determine, in its Sole Discretion.

 

  C. Employer Discretionary Contributions. The Employer may make contributions
to the Participant’s Deferred Compensation Account, at such times and in such
amounts as the Employer determines in its Sole Discretion, which amounts will be
credited to the Participant’s Employer Contribution Account. Employer
contributions may include, but are not limited to, amounts that would have been
contributed as RISP contributions for the Participant under the Hawker
Beechcraft Savings and Investment Plan but for the limitations of Code
Section 401(a)(17).

To the extent the Employer is required to withhold any taxes or other amounts
pursuant to any federal, state, or local law, such amounts shall be taken out of
the portion of the Participant’s compensation which is not deferred under this
Plan.

Section 4.02. Increases and Decreases in Account. A Participant’s Deferred
Compensation Account shall be (i) increased or decreased (as appropriate) by an
earnings factor, (ii) decreased by any distribution from the Participant’s
Deferred Compensation Account, (iii) decreased by any costs, fees, or other
expenses of the Plan (including, but not limited to, taxes) allocable to the
Participant’s Deferred Compensation Account, as determined by the Committee in
its Sole Discretion, and (iv) decreased by any amount that the Participant is
not entitled to receive pursuant to Sections 5.01. The earnings factor will
equal an amount that the Committee determines proper for each Participant in its
Sole Discretion. The Committee may elect, in its Sole Discretion, that the
earnings factor for each Participant will equal the amount that the
Participant’s Deferred Compensation Account would have earned had it been
invested in one or more investment options designated by the Committee from time
to time for such purpose. If the Committee elects to establish investment
options, Participants who are granted the option to direct the investment of
their Deferred Compensation Accounts shall elect, at such time and in such
manner as the Committee may from time to time prescribe, the investment options
used to determine the earnings factor applicable to such Participant’s Deferred
Compensation Account. Changes in such elections may be made at such time and in
such manner as the Committee may

 

-5-



--------------------------------------------------------------------------------

determine in its Sole Discretion. Subject to the Committee’s right, in its Sole
Discretion, to change, eliminate, modify, or alter investment options under the
Plan, any investment election shall be deemed to continue until revoked or
modified by the Participant. In the event a Participant fails or refuses to make
an election among the investment options established by the Committee, the
Committee may designate a default investment option and the Participant will be
deemed to have elected to have earnings (if any) credited to the Participant’s
Deferred Compensation Account by reference to such investment option. If the
Committee determines that an investment option is no longer suitable, it may
freeze additional elections to have earnings credited by reference to such
option and may select another investment option. Alternatively, the Committee
may delete the unsuitable investment option for all existing and future
elections and may direct that elections with respect to the unsuitable option be
transferred to a new option.

Notwithstanding anything to the contrary, Employees who were employed by the
Employer as of the Closing Date shall be deemed, in the absence of a contrary
election prior to the Closing Date, to have elected to invest such Participant’s
Deferred Compensation Account in the same manner as the Participant’s election
under the Raytheon Excess Savings Plan on the day before the Closing Date,
provided that the Committee may designate one or more funds which shall
automatically be substituted for any election to invest in Raytheon Common
Stock.

Section 4.03. Statement of Account. The Committee shall make available to each
Participant, at least annually, a statement setting forth the balance to the
credit of each Participant in his or her Deferred Compensation Account.

ARTICLE V – BENEFITS

Section 5.01. General. Each Participant (or if the Participant is deceased, the
Participant’s Beneficiary) shall be entitled to receive, at the time and in the
manner set forth in Section 5.03, the sum of: (i) the amount (if any) credited
to the Participant’s Salary Reduction Account, (ii) the amount (if any) credited
to the Participant’s Employer Match Account, (iii) the applicable percentage of
the amount (if any) credited to the Participant’s Employer Contribution Account
made pursuant to Section 4.01.C. (as determined under the following schedule),
and (iv) any other amounts (if any) credited to the Participant’s Deferred
Compensation Account, less all of the following: (i) all amounts sufficient to
satisfy all federal, state, and local withholding requirements, and (ii) any
reduction required pursuant to Section 11.11.

The percentage of the amount credited to the Participant’s Employer Contribution
Account will be determined in accordance with the following schedule:

 

Year of Service

   Applicable Percentage  

Less than 3

   0 % 

3 or more

   100 % 

 

-6-



--------------------------------------------------------------------------------

The term “Year of Service” has the same meaning as the term “Year of Vesting
Service” as that term is utilized in the Hawker Beechcraft Savings and
Investment Plan.

Notwithstanding the foregoing, the Applicable Percentage will automatically
increase to 100% in any of the following events:

 

  •  

The Participant performed an Hour of Service for the Employer before January 1,
2007; or

 

  •  

The Participant incurs a Separation from Service due to death, Disability, or
after attaining age 65. For purposes of the preceding sentence, a Participant
will be considered disabled if the Participant is eligible to receive Social
Security disability benefits.

In addition, the Committee may, in its Sole Discretion, increase the percentage
determined above with respect to a Participant, if the Committee determines it
is in the best interests of the Company to do so.

Section 5.02. Beneficiary Designations. In the event a Participant dies before
receiving payment of all amounts payable to Participant under the Plan, payment
of the remaining amounts shall be made to the Participant’s Beneficiary. The
Beneficiary of a Participant shall be the person, persons, entity, or entities
designated by the Participant on a beneficiary designation form provided by the
Committee. A Participant shall have the right to change the Participant’s
Beneficiary designation at any time; provided, however, that no change of a
Beneficiary shall be effective until received and accepted by the Committee. In
the event a Participant dies without having a Beneficiary designation in force,
or in the event no Beneficiary is alive or in being at the time of the
Participant’s death, all payments due hereunder shall be made to Participant’s
surviving spouse or, if the Participant leaves no surviving spouse, to the
Participant’s estate.

If the Committee has any doubt as to the proper Beneficiary to receive payments
hereunder, it shall have the right to withhold payment until the matter is
finally adjudicated. Any payment made in good faith and in accordance with the
provisions of the Plan and a Participant’s Beneficiary designation form shall
fully discharge the Employer (and all Affiliated Companies), the Committee, and
all other persons from all further obligations with respect to such payment.

Section 5.03. Payment. Payment of the portion of the Participant’s Deferred
Compensation Account that the Participant is entitled to receive hereunder shall
be made in a lump sum payment or in annual installment payments of five, ten, or
fifteen years, as elected by the Participant, with payment commencing during the
month of January following the calendar year in which the Participant incurs a
Separation from Service (or, in the case of a Participant who is a Specified
Employee and who incurs a Separation from Service other than due to death,
during the first month that begins on or after the 6-month anniversary of the
Specified Employee’s Separation from Service, if such month is later than the
month of

 

-7-



--------------------------------------------------------------------------------

January following the calendar year in which the Specified Employee incurs the
Separation from Service). In no event will payment commence earlier or later
than during the calendar year after the year in which the Participant incurs a
Separation from Service. For purposes of this Plan, no election to receive
installment payments shall be valid unless such election is made within 30 days
after the Employee is first designated as a Participant by the Committee. The
failure to make a timely election by a Participant shall require payment to be
made in one lump sum payment. Subject to the provisions of Section 11.15 hereof,
a Participant may make a written request to the Committee to change an election
previously made (or deemed made) and elect to receive payment of the
Participant’s benefits (as specified above) in a different form, and the
Committee may, in its Sole Discretion, grant such request.

In the case of payment of all or a portion of the Participant’s Deferred
Compensation Account in installment payments, the earnings factor (as determined
by the Committee in its Sole Discretion pursuant to Section 4.02) will be
applied to the portion of Participant’s Deferred Compensation Account remaining
to be paid to the Participant.

All elections under this Section 5.03 shall be made upon such form or forms and
in such manner as the Committee may from time to time establish.

ARTICLE VI – SOURCE OF BENEFITS

Section 6.01. Source of Benefits. Amounts payable hereunder shall be paid
exclusively from the general assets of the Employer. The Employer’s obligation
under this Plan shall constitute a mere promise to pay benefits in the future,
and no person entitled to payment hereunder shall have any claim, right,
security interest, or other interest in any fund, trust, account, insurance
contract, or other asset of Employer. The Employer is not obligated to invest in
any specific assets or fund, but it may invest in any asset or assets it deems
advisable in order to provide a means for the payment of any liabilities under
this Plan and may contribute amounts to a trust conforming to the requirements
of Revenue Procedure 92-64, as amended. Each Participant shall be an unsecured
general creditor of the Employer and shall have no interest whatsoever in any
such assets or fund. The Employer’s liability for the payment of benefits
hereunder shall be evidenced only by this Plan.

Section 6.02. Multiple Employers. In the event a Participant is or has been
employed by two or more Employers and is entitled to a benefit from more than
one Employer under this Plan, the liability for the payment of such
Participant’s benefits under this Plan shall be apportioned among the Employers
based upon a determination made by the Committee in its Sole Discretion. A
Participant may only secure payment of benefits from the Employer to whom the
Committee has apportioned liability for the benefits.

 

-8-



--------------------------------------------------------------------------------

ARTICLE VII – ADMINISTRATION

Section 7.01. Committee. The Committee shall have full power to administer this
Plan in all of its details, which powers shall include, but are not limited to,
the authority, in addition to all other powers provided by this Plan, to:

 

  A. Determine in its Sole Discretion the eligibility of any individual to
participate in the Plan;

 

  B. Make discretionary interpretations regarding the terms of the Plan and make
factual findings with respect to any issue arising under the Plan, including,
but not limited to, the power to determine whether an individual is eligible to
participate in the Plan or receive benefits under the Plan and whether an
individual has incurred a Separation from Service, with its interpretation to be
final and conclusive;

 

  C. Compute the amounts payable for any Participant or other person in
accordance with the provisions of the Plan, determine the manner and time for
making such payments in accordance with the provisions of the Plan, and
determine and authorize the person or persons to whom such payments will be
paid;

 

  D. Receive and review claims for benefits and render decisions respecting such
claims under the Plan;

 

  E. Make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of this Plan;

 

  F. Appoint such agents, specialists, legal counsel, accountants, consultants,
or other persons as the Committee deems advisable to assist in administering the
Plan; and

 

  G. Maintain all records of the Plan.

Section 7.02. Reliance on Certificates, etc. The members of the Committee, the
Board of Directors, and the officers and employees of the Company shall be
entitled to rely on all certificates and reports made by any duly appointed
accountants and on all opinions given by any duly appointed legal counsel. Such
legal counsel may be counsel for the Employer.

ARTICLE XIII – AMENDMENT AND TERMINATION

Section 8.01. Amendment. The Board of Directors reserves the right, at will, at
any time and from time to time, to modify, alter, or amend this Plan (including
without limitation

 

-9-



--------------------------------------------------------------------------------

a retroactive modification, alteration, or amendment), in whole or in part, and
any such modification, alteration, or amendment shall be binding upon the
Company, the Committee, each Participant, any adopting Employer, and all other
persons; provided, however, that no amendment will reduce the amount of the
benefit that a Participant is then entitled to receive (the same as if the
Participant had incurred a Separation from Service as of such date) without the
Participant’s (or present-interest Beneficiary’s) written consent.
Notwithstanding the foregoing, no consent shall be required and the Board of
Directors shall have the right to modify, alter, or amend this Plan (including a
retroactive modification, alteration or amendment), at will and at any time, if
it determines, in its Sole Discretion, that such amendment is necessary to
comply with applicable law, which shall include, but shall not be limited to,
the right to retroactively apply any amendments necessary to keep this Plan an
unfunded employee benefit plan described in Sections 201(2), 301(a)(3), and
401(a)(1) of ERISA or to comply with any applicable provision of the Code or
ERISA or any judicial or administrative guidance.

Section 8.02. Termination. The Company has established this Plan with the bona
fide intention and expectation that it will be continued indefinitely, but the
Company will have no obligation whatsoever to maintain this Plan for any given
length of time and may, at will and at any time, discontinue or terminate this
Plan in whole or in part. In addition, an adopting Employer shall have the right
to discontinue or terminate its participation in this Plan as to its Employees.
Upon a complete or partial termination of the Plan, each affected Participant
(and present-interest Beneficiary) shall be given notice of the termination and
shall be entitled to receive benefits in accordance with Article V.

ARTICLE IX – RESTRICTIONS ON ALIENATION

Section 9.01. Restrictions on Alienation. Until the actual receipt of any
benefit under this Plan by a Participant or Beneficiary, no right or benefit
under the Plan shall be subject in any manner to anticipation, alienation, sale,
assignment, transfer, pledge, encumbrance, garnishment, execution, levy, or
charge of any kind, whether voluntary or involuntary, including assignment or
transfer to satisfy any liability for alimony or other payments for property
settlement or support of a spouse or former spouse or other relative of a
Participant or Beneficiary, whether upon divorce, legal separation, or
otherwise. Any attempt to anticipate, alienate, sell, assign, transfer, pledge,
encumber, garnish, execute upon, levy upon, or charge any right or benefit under
the Plan shall be void. No right or benefit hereunder shall in any manner be
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of the person entitled to such benefit, and no right or benefit hereunder
shall be considered an asset of such person in the event of his or her divorce,
insolvency, or bankruptcy. The rights of a Participant or a Beneficiary
hereunder shall not be subject in any manner to attachment or other legal
process for the debts of the Participant or such Beneficiary.

 

-10-



--------------------------------------------------------------------------------

ARTICLE X – CLAIMS PROCEDURES

Section 10.01. Claims Procedures. Any Participant or Beneficiary of a deceased
Participant (such participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Plan Administrator a written claim for a
determination with respect to the amounts distributable to such Claimant from
the Plan. Any such determination by the Administrator shall be made pursuant to
the following procedures, which shall be conducted in a manner designed to
comply with Section 503 of ERISA:

 

  A. Step 1. Claims for a benefit should be filed by a Claimant as soon as
practicable after the Claimant knows or should know that a dispute has arisen
with respect to the benefit, but at least thirty (30) days prior to the
Claimant’s actual retirement date or, if applicable, within sixty (60) days
after the death, disability or termination of employment of the Participant
whose benefit is at issue, by mailing a copy of the claim to Hawker Beechcraft
Benefits Department, Human Resources, 10511 East Central, Wichita, Kansas 67206.

 

  B. Step 2. In the event that a claim is wholly or partially denied by the Plan
Administrator, the Plan Administrator shall, within ninety (90) days following
receipt of the claim, so advise the Claimant in writing setting forth: the
specific reason or reasons for the denial; specific reference to pertinent Plan
provisions on which the denial is based; a description of any additional
material or information necessary for the Claimant to perfect the claim; an
explanation as to why such material or information is necessary; and an
explanation of the Plan’s claim review procedures (including, if applicable, a
statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination). If the Plan
Administrator determines that an extension of time for processing the claim is
necessary, written notice will be provided to the Claimant before the end of the
initial 90-day period and will indicate the special circumstances that require
the extension. The extension will not exceed a 90-day period of time.

 

  C. Step 3. Within sixty (60) days following receipt of the denial of a claim
for a benefit, a Claimant desiring to have the denial appealed shall file a
request for review by an officer of the Company or a review committee, as
designated by the Company, by mailing a copy thereof to the address shown in
Section 10.01.A.; provided, however, that such officer or any member of such
review committee, as applicable, may not be the person who made the initial
adverse benefit determination nor a subordinate of such person.

 

  D.

Step 4. Within thirty (30) days following receipt of a request for review, the
designated officer or review committee shall provide the Claimant for a further
opportunity to present his or her position. At the designated officer or review
committee’s discretion, such presentation may be through an oral or written
presentation. Prior to such presentation, the Claimant shall be permitted the
opportunity to review pertinent documents and to submit issues

 

-11-



--------------------------------------------------------------------------------

 

and comments in writing. Within a reasonable time following presentation of the
Claimant’s position, which usually should not exceed thirty (30) days, the
designated officer or review committee shall inform the Claimant in writing of
the decision on review setting forth the reasons for such decision and citing
pertinent provisions in the Plan. Notice of the decision on review also will
include a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits, and will
include, if applicable, a statement of the Claimant’s right to bring an action
under ERISA Section 502(a).

Section 10.02. Litigation of Claim. Prior to initiating legal action concerning
a claim in any court, state or federal, against the Plan, any trust used in
conjunction with the Plan, the Employer, the Company, or the Plan Administrator,
a claimant must first exhaust the administrative remedies provided in this
Article X. Failure to exhaust the administrative remedies provided for in this
Article X will be a bar to any civil action concerning a claim for benefits
under the Plan.

ARTICLE XI – MISCELLANEOUS

Section 11.01. No Guarantee of Interests. Neither the Employer, Committee, nor
Board of Directors (nor any of their members) may guarantee the payment of any
amounts which may be or becomes due to any person or entity under this Plan. The
liability to make any payment under this Plan is limited to the then available
assets of the Employer.

Section 11.02. Payments Net of Withholding and Other Amounts. Notwithstanding
any other provision of the Plan, all payments shall be net of any amount
sufficient to satisfy all federal, state, and local withholding tax
requirements.

Section 11.03. Binding on Successors. This Plan shall be binding upon all
Participants, their respective heirs, and personal representatives and upon the
Employer, its successors, and assigns.

Section 11.04. Adoption by Other Employers. Any employer, corporation or other
entity with employees now in existence or hereafter formed or acquired, which is
not already an Employer under this Plan, and which is otherwise legally
eligible, may in the future, with the consent and approval of the Company, adopt
this Plan, and thereby, from and after the specified effective date, become an
Employer under this Plan. However, the sole and absolute right to amend the Plan
is reserved to the Company. It shall not be necessary for the adopting
corporation or entity to sign or execute the original or the amended Plan
documents. The administrative powers and control of the Company as provided in
the Plan, including the sole right of amendment and of appointment and removal
of the Committee, shall not be diminished by reason of the participation of any
such adopting entity in this Plan.

 

-12-



--------------------------------------------------------------------------------

Section 11.05. Minors and Incompetents. If any person to whom a benefit is
payable under this Plan is legally incompetent, either by reason of age or by
reason of mental or physical disability, the Committee is authorized to cause
the payments becoming due to such person to be made to another for his or her
benefit without responsibility of the Company, the Employer, the Committee or
the Board of Directors to see to the application of such payments. Payments made
pursuant to this authority shall constitute a complete discharge of all
obligations hereunder.

Section 11.06. Erroneous Payments. If any person receives any amount of benefits
that the Committee in its Sole Discretion later determines that such person was
not entitled to receive under the terms of the Plan, such person shall be
required to immediately make reimbursement to the Employer.

Section 11.07. Headings. The headings used in this Plan are inserted for
reference purposes only and shall not be deemed to limit or affect in any way
the meaning or interpretation of any of the terms or provisions herein.

Section 11.08. Notices. Any notices or communications permitted or required to
be given herein by any Participant, the Company, the Committee, the Employer, or
any other person shall be deemed given when delivered or when placed in the
United States mail in an envelope addressed to the last communicated address of
the person to whom the notice is being given, with adequate postage thereon
prepaid.

Section 11.09. Severability. If any provision of this Plan shall be held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions thereof, and the Plan shall be construed and enforced as if such
provisions had not been included.

Section 11.10. No Contract of Employment. Nothing contained herein shall be
construed to constitute a contract of employment between any employee and any
employer. Nothing herein contained shall be deemed to give any employee the
right to be retained in the employ of an employer or to interfere with the right
of the employer to discharge any employee at any time without regard to the
effect such discharge might have on the employee as a Participant under this
Plan. Further, nothing in this Plan will give any service provider the right to
continue performing services for any Employer (whether as a consultant,
independent contractor, director, or otherwise), notwithstanding the effect
termination of the service relationship might have on the service provider as a
Participant under this Plan.

Section 11.11. Certain Limitations. In the event the Employer is subject to
legal limitations on the payment of benefits, then benefit payments hereunder
shall be reduced or eliminated, as the case may be, to comply with such legal
limitations.

Section 11.12. Governing Law. It is the Company’s intention that the Plan comply
with and satisfy the applicable provisions of the Code and ERISA, including, but
not limited to, Section 409A of the Code, and, consistent with such provisions
of the laws of the United

 

-13-



--------------------------------------------------------------------------------

States of America and in all other respects, the Plan and all agreements entered
into under the Plan shall be governed, construed, administered, and regulated in
accordance with the laws of the State of Kansas, without regard to the
principles of conflicts of law, to the extent such laws are not preempted by the
laws of the United States of America. Any action concerning the Plan or any
agreement entered into under the Plan shall be maintained exclusively in the
state or federal courts in Kansas.

Section 11.13. Nonexclusivity of the Plan. The adoption of the Plan by the Board
of Directors shall not be construed as creating any limitations on the power of
the Board of Directors to adopt such other incentive arrangements as it may deem
desirable.

Section 11.14. Changes in Time or Form of Distribution. Notwithstanding any
other provision of the Plan, any subsequent election by a Participant under the
Plan that has the effect of delaying the time or changing the form of any
distribution or payment under the Plan shall satisfy the following requirements:

 

  A. Such election shall not take effect until at least 12 months after the date
on which the election is made;

 

  B. In the case of an election related to distribution or payment on account of
Separation from Service or reaching a specified time, the first payment with
respect to which the election is made must be deferred for a period of not less
than 5 years from the date such payment otherwise would have been made; and

 

  C. In the case of an election related to a distribution or payment on account
of reaching a specified time, the election shall not be made less than 12 months
before the date of the first scheduled payment with respect to such
distribution.

Section 11.15. No Acceleration. Except as otherwise permitted by law, the time
or schedule of any payment of benefits under this Plan will not be accelerated,
and no interpretation, modification, alteration, amendment, or complete or
partial termination of this Plan, or any provision of this Plan, will cause or
permit acceleration of the time or schedule of any payment of benefits under
this Plan.

Section 11.16. Transition Relief for Change in Payment Elections During 2007. A
Participant may make a written request to the Committee prior to December 31,
2007, to change an election previously made (or deemed made) pursuant to
Section 5.03 and to elect to receive payment of the Participant’s benefits (as
specified in Section 5.03 above) and the Committee may, in its Sole Discretion,
grant such request. Any such election change will not be treated as a change in
the time and form of payment under Code Section 409A or an acceleration of
payment under Code Section 409A(a)(3), and this Section 11.16 shall override any
inconsistent provision hereof.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this amended and restated Plan to be
executed the 18th day of December, 2009.

 

HAWKER BEECHCRAFT CORPORATION By:  

/s/ James D. Knight

Name:  

James D. Knight

Title:  

Vice President and Controller

 

-15-